EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Applicant’s representative Joseph J. Mayo on March 8, 2022.

The claims of the application (see claims submitted December 14, 2021) have been amended as follows: 

Claims 4-5 and 10-11 are rejoined.  
Previously withdrawn claims 12-14 are canceled.

1.	(Currently Amended) An assembly for assisting a user in putting on footwear having a tongue onto a foot of the user, the assembly comprising: 
a shoehorn portion comprising an elongated handle and an engagement member, wherein the engagement member comprises: 
a first surface defined between two longitudinal side edges, wherein at least a portion of the first surface is  concave in a direction transverse to the two longitudinal side edges and configured to engage with a heel of the foot; and 
one or more shoehorn magnets situated proximate to the first surface; and 
one or more attachment portions, wherein each of the one or more attachment portions is configured to be removably attached to the tongue and wherein each of the one or more attachment portions comprises: 
a clip configured to removably attach the one or more attachment portions to the tongue; and 
a body portion connected to the clip, wherein the body portion comprises one or more attachment magnets configured to engage with the one or more shoehorn magnets; 
wherein the engagement of the one or more attachment magnets to the one or more shoehorn magnets allows the user to manipulate a movement of the tongue.

11.	(Currently Amended) The assembly of claim 10, wherein the shoehorn portion further comprises a power source and a switch, wherein the power source and the switch are electrically connected to the one or more shoehorn magnets.

	Claims 1-11 are allowable over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Engelman (US 5,655,693) teaches as assembly having a shoehorn portion with an elongated handle and an engagement member and further an attachment portion for removably attaching to a tongue of a shoe.  Zinni (US 3,500,512) teaches an ornamental shoe clip.  Kuroda (JP-2015226744) teaches a magnetic connection.  However, Engelman, Zinni, and/or Kuroda do not teach wherein the engagement member comprises a first surface defined between two longitudinal side edges, and wherein at least a portion of the first surface is concave in a direction transverse to the two longitudinal side edges and configured to engage with a heel of the foot.  The closest prior art, McGuire (US 2011/0226821) teaches the curved shoehorn surface but not on a similar engagement member in the same structural relationship of the claimed invention.  Furthermore, any modification of Engelman, Zinni, Kuroda, and/or McGuire to include a curved surface on an engagement member similar to the structure of the claimed invention would constitute hindsight reconstruction of the claimed invention based on Applicant’s disclosure.  Accordingly, claims 1-11 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMESON D COLLIER/Primary Examiner, Art Unit 3732